DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on March 8, 2022 has been entered.  Claims 1-4, 6, 8, 14, and 16 have been amended.  As such, Claims 1-6, 8-10, and 12-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2009/0022983 to Cabell et al. (“Cabell I”) and U.S. Patent Application Publication No. 2009/0169827 to Dharmadhikary et al. (“Dharmadhikary”).
With regard to Claim 1-5, Brennan discloses a layered fibrous structure ply having a first outer layer comprising filaments that directly overlays a second central layer comprising fibers.  Paragraph [0094] and Figure 6.  Brennan discloses that the filaments can comprise hydroxyl polymers including polysaccharide, such as cellulose, starch, or hemicellulose, or polyvinyl alcohol.  Paragraphs [0045] and [0093].  Brennan discloses the second layer comprising fibers can be fibers that are subjected to wet laying to make the fibrous structure ply.  Paragraphs [0035] and [0046].  Brennan suggests that the fibers of the second layer can be formed from non-thermoplastic materials, such as pulp, paragraph [0044], and Brennan also suggests that the filaments of the first layer can be constructed of non-thermoplastic materials, such as hydroxyl polymer, starch, etc.  Paragraph [0045].  However, Brennan does not specifically mention that those materials are non-thermoplastic.  Cabell I is also related to fibrous structures comprising different fibrous elements, including both filaments and fibers.  See, e.g., Abstract, entire document.  Cabell I teaches that non-thermoplastic materials can be used to construct the fibrous structure, paragraph [0082], and that hydroxyl filaments are formed from non-thermoplastic polymer.  Paragraph [0108].  Cabell I further notes that each fibrous element can be non-thermoplastic.  Paragraph [0144].  Cabell I teaches that non-thermoplastic fibers provide improved biodegradability.  Paragraph [0180].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibers and filaments disclosed by Brennan as non-thermoplastic materials since Brennan teaches using pulp fibers and hydroxyl filaments, which are generally non-thermoplastic, and because Cabell I teaches that those materials can be non-thermoplastic and improve biodegradability.  Brennan shows that the hydroxyl polymer filaments form an exterior surface to the composite.  Figure 6.  With regard to the filaments being spun from a die and directly laid on top of and bonded onto a surface of the wet-laid pulp fibers, Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  Brennan also teaches that the filaments are deposited via a spun process from a die.  Paragraphs [0123] and [0124].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the filaments from a die onto a surface of the wet-laid pulp fiber layer, since Brennan teaches that the filaments are formed by a spun process, and because Brennan also teaches that the filaments can be “deposited directly” onto a layer comprising wood pulp fibers.  Such a process would further provide the filament layer on an exterior surface.  With regard to the fibrous structure being multi-ply and having a second ply comprising a second wet laid fibrous structure ply, Brennan teaches that a multi-ply fibrous structure can be formed using two or more integral fibrous structures disposed in a face-to-face relationship.  Paragraph [0079].  Brennan further discloses that “[i]t is also contemplated that an individual, integral fibrous structure can effectively form a multi-ply fibrous structure, for example, by being folded on itself.”  Id.  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply because the claimed second ply having a wet laid fibrous structure is structurally overlapping in scope to the first wet laid fibrous structure.  See also Applicant’s Specification, page 8, lines 6-9 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).
Brennan does not disclose a plurality of inter-layer voids between the first and second layers.  Dharmadhikary is also related to composite nonwoven fabric materials useful in absorbent applications.  See, e.g., Abstract, entire document.  Dharmadhikary teaches that embossing treatments can be performed to the nonwoven fabrics to improve their absorbency and perception.  Paragraph [0025].  Dharmadhikary teaches that such treatment provides “void volumes defined between the adjacent interior surfaces of each layer” and that “[t]hese inter-surface void volumes are believed to be in fluid communication with the inter-layer void volumes.”  Paragraph [0052].  As such, the inter-surface voids between the interior surfaces of each layer disclosed by Dharmadhikary satisfy the limitations of the claimed inter-layer voids.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a plurality of inter-layer voids to the composite fabric taught by Brennan in order to provide improved absorbency and perception, as shown to be known by Dharmadhikary.  
With regard to Claims 8-10, Brennan discloses that the fibers in the second layer can wood pulp, paragraph [0044], including southern and northern softwood kraft.  See, e.g., claim 18.  With regard to Claim 14, Brennan discloses that the fibrous layers can be different.  Paragraph [0096].  With regard to Claim 15, Brennan discloses surface treatments as optional and not mandated.  Paragraph [0101].  With regard to Claim 16, Brennan discloses that the layers can be bonded together.  Paragraph [0095].  With regard to Claim 17, Brennan discloses using lotion.  Paragraph [0062].  With regard to Claims 18 and 19, Brennan does not disclose the properties of force variability value or force to drag value.  Nonetheless, it is reasonable to presume that such properties are inherent to Brennan or inherent to the combination of Brennan with Cabell I and Dharmadhikary.  Support for the presumption is found because Brennan and Cabell I disclose similarly claimed materials, i.e. a first non-thermoplastic fibrous layer and a second non-thermoplastic fibrous layer, similar methods of manufacturing, i.e. forming the first and second layer with a different common intensive properties, to make a similar end use product, i.e. sanitary tissue, and Dharmadhikary teaches the provision of providing voids between the two layers.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Cabell I and Dharmadhikary, and further in view of U.S. Patent Application Publication No. 2007/0039704 to Cabell et al. (“Cabell II”).
Brennan does not disclose crosslinking the hydroxyl polymer.  Cabell II is also related to fibrous structures comprising a hydroxyl polymer.  See, e.g., Abstract, entire document.  Cabell II teaches that the hydroxyl polymer can be crosslinked.  Paragraph [0075].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to crosslink the hydroxyl polymer disclosed by Brennan  in order to improve the strength of the polymer by increased bonding, as shown to be known by Cabell II.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Cabell I and Dharmadhikary, and further in view of U.S. Patent Application Publication No. 2007/0256802 to Sheehan et al. (“Sheehan”).
Brennan does not disclose through air drying or creping the wet laid fibrous web.  Sheehan is also related to fibrous structures comprising filaments and fibers for use in tissue articles.  See, e.g., Abstract, entire document.  Sheehan teaches that such fibrous structures can be through air dried and creped to prepare the web for texturing.  Paragraphs [0089] to [0091].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to through air dry and crepe the fibrous structure or at least the wet laid portion of the fibrous structure of Brennan in order to provide a fibrous structure that can be textured for design of its final product, as shown to be known by Sheehan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 10, 13-19, 21, and 22 of copending Application No. 15/478,410 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.  Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-38 of copending Application No. 15/478,322 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-38 of copending Application No. 15/478,326 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-38 of copending Application No. 15/478,344 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-19, 21, and 22 of copending Application No. 15/478,357 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 15-19, 21, and 22 of copending Application No. 15/478,365 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 12, 13, 15-19, 21, and 22 of copending Application No. 15/478,372 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12-15, and 17 of copending Application No. 15/478,402 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 8-10, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-19, 21, and 22 of copending Application No. 15/478,382 in view of Dharmadhikary.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value. Moreover, Dharmadhikary renders obvious the modification of providing a plurality of inter-layer voids to the composite fabric in order to provide improved absorbency and perception.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that Brennan, Cabell I, and Dharmadhikary fail to teach a plurality of hydroxyl polymer fibrous elements comprising a non-thermoplastic hydroxyl polymer that are deposited on a wet laid fibrous structure, which is then combined with another wet laid fibrous structure ply to form a multi-ply fibrous structure.  The Examiner disagrees.  Brennan shows that the hydroxyl polymer filaments form an exterior surface to the composite.  Figure 6.  With regard to the filaments being spun from a die and directly laid on top of and bonded onto a surface of the wet-laid pulp fibers, Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  Brennan also teaches that the filaments are deposited via a spun process from a die.  Paragraphs [0123] and [0124].  With regard to the non-thermoplastic nature of the hydroxyl polymer, Cabell I teaches that non-thermoplastic materials can be used to construct the fibrous structure, paragraph [0082], and that hydroxyl filaments are formed from non-thermoplastic polymer.  Paragraph [0108].  Cabell I further notes that each fibrous element can be non-thermoplastic.  Paragraph [0144].  Cabell I teaches that non-thermoplastic fibers provide improved biodegradability.  Paragraph [0180].  And finally, with regard to the additional wet laid fibrous structure to form a multi-ply material, Brennan discloses that “[i]t is also contemplated that an individual, integral fibrous structure can effectively form a multi-ply fibrous structure, for example, by being folded on itself.”  Id.  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply because the claimed second ply having a wet laid fibrous structure is structurally overlapping in scope to the first wet laid fibrous structure.  See also Applicant’s Specification, page 8, lines 6-9 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789